Citation Nr: 0504607	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to January 1984.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his July 2000 Form 
9, the veteran requested a Travel Board hearing.  He withdrew 
the hearing request in correspondence dated in November 2001.  
In September 2002 the Board undertook additional development.  
In October 2003, the Board remanded the case for the RO to 
undertake additional development.  


FINDINGS OF FACT

An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; and it is not shown that any current 
acquired psychiatric disorder, to include schizoaffective 
disorder. is related to service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder, to include schizoaffective disorder, is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.
There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the October 1999 decision 
denying his claim.  In that decision, the July 2000 statement 
of the case (SOC), and supplemental SOCs (SSOCs) in November 
2001, and in November 2004, as well as by correspondence in 
March 2004, he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence in September 2001, he was notified of the VCAA 
and how it applied to his claim.  These communications 
together clearly cited the changes in the law brought about 
by the VCAA and implementing regulations, and explained that 
VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was advised that evidence submitted within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records, and that if he completed the provided 
releases VA would assist him in obtaining any private records 
he identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the veteran filed his 
claim prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered on the merits subsequent to the VCAA 
notice; as outlined in a November 2001 SSOC.  

Regarding the duty to assist, the VCAA requires VA to provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, the veteran 
underwent a VA examination in September 2001 for the claimed 
disability, but failed (without reporting good cause) to 
report for another examination scheduled in May 2004.  The 
duty to assist and duty to notify provisions of the VCAA are 
fulfilled to the extent possible.  
II.	Factual Background

The veteran's service medical records (SMR's) include a 
February 1980 enlistment examination that is negative for any 
complaints, findings, or diagnoses of a psychiatric disorder.  
A December 1981 record included the diagnosis of torticollis.  
A February 1982 record noted that the veteran was seen due to 
twisting of the neck on the left side and indicated future 
psychological testing.  Mental Health Clinic records reflect 
periodic visits from February to July 1982.  Remaining mental 
health records noted relaxation exercises and hypnotherapy.  
A November 1982 record indicated that the veteran's neck 
symptoms improved when he was at rest and were exacerbated by 
associated movements and emotional tension.  A March 1983 
hospital record noted that the veteran had some improvement 
of the condition with relaxation, alcohol, and anger.  He 
recalled an episode that completely abated when he became 
angry.  An August 1983 record reflected that the medications 
prescribed (Haldol and Artane) were discontinued in March 
1983 due to unspecified side effects.  A September 1983 
clinical examination by the Medical Examination Board did not 
indicate any psychiatric abnormalities.  It appears that the 
veteran was medically discharged in January 1984 due to 
severe spastic torticollis.  

Postservice medical records include a March 1984 VA medical 
examination that noted psychiatric treatment for a his neck 
disorder that appeared to become worse with stress.  An 
August 1994 VA examination noted that the veteran tried 
psychotherapy and biofeedback for his neck spasms, without 
result.

Treatment records from Linn Community Support Services dated 
from February 1989 to August 1998 show that in January 1989, 
the veteran was treated at Oregon State Hospital for 
threatening and psychotic behavior.  A February 1989 
treatment record notes that he had torticollis that became 
more active when he was in a stressful situation.  In 
February 1989 he had a minimal awareness of the nature of his 
psychotic episode (for which he was hospitalized), but 
recognized the problems with work and social settings 
stemming from low self-esteem.  A January 1991 record 
included the diagnosis of schizoaffective disorder and 
idiopathic torticollis with psychological stressors of mild 
unemployment and social stigma due to torticollis.  The 
veteran's medications included Lithium Carbonate and Artane.  
On a June 1993 record it was noted that it appeared that the 
veteran was making some progress with his self-esteem in the 
face of his idiopathic torticollis.  However, he was also 
showing deterioration that included paranoid ideation, 
auditory hallucinations, and sleep disturbance.  In September 
1995, he reported thoughts of suicidal ideation, but his 
intent was low.  The diagnosis was schizoaffective disorder, 
depressive type, episodic with other or unspecific pattern, 
and idiopathic torticollis.  It was recommended that he 
continue medication management with the focus on reducing 
torticollis, if possible; and continue therapy and support in 
dealing with symptoms and depression from lack of 
independence due to chronic unemployment.  

On August 2000 VA examination, it was indicated that the 
veteran's spastic torticollis was chronic, and that he had 
been unsuccessful in seeking employment for many years due to 
this condition.  

VA outpatient treatment records from June 1999 to September 
2000 indicated that the afternoon dosage of Artane made the 
veteran feel anxious at bedtime.   

Correspondence from Dr. D.N. (Ph.D.) from Linn County 
Community Support Service dated in October 2000 indicates 
that after reviewing the veteran's history, it was his 
opinion that what was characterized as a conversion disorder 
in service in 1982 was a misdiagnosis, and that 
schizoaffective disorder should have been diagnosed.  

On September 2001 VA examination it was noted that the 
examiner reviewed the veteran's C-file, including service 
medical records (SMR's).  The veteran denied having any 
history of psychotic symptoms or other mental problems in the 
military.  He indicated that he had a history of hearing 
voices over the past five to six years (dating back to 1995).  
In a further description of his psychiatric problems, the 
veteran indicated that he previously abused marijuana, 
alcohol, and nicotine, but had not abused marijuana since 
1988, alcohol in over four months, and nicotine in over a 
year.   He complained of suffering from a chronically-
dysphoric and anxious mood and he displayed a restricted 
affect.  The examiner opined, "the veteran suffers from 
severe social, industrial, and emotional impairment as a 
result of his schizoaffective disorder, depressive type 
symptoms."  The examiner also indicated that the veteran's 
"schizoaffective disorder does not appear to be related to 
any in-service stressors nor did he appear to suffer from 
schizoaffective disorder when he was on active duty in the 
military."  

When the case was previously before the Board, it was 
determined that the evidence did not support a grant of the 
benefit sought, but that as there were conflicting opinions 
regarding the significance of the veteran's symptoms in 
service (as they related to his current psychiatric 
disability) further clarification of medical evidence was 
indicated.  As noted, the Board remanded the case for 
development that was to include an examination for a 
clarifying psychiatric opinion.  The veteran was advised of 
the VA examination scheduled for that purpose.  He did not 
report for examination, and provide no cause.  

III.	Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
psychoses, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.	Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; a depressive type of schizoaffective 
disorder has been diagnosed.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  SMR's are negative for a diagnosis of a 
chronic acquired psychiatric disability.  Consequently, 
direct service connection, i.e., on the basis that a chronic 
disability became manifested in service and has persisted 
since, is not warranted. 

The earliest competent (medical) evidence of record of any 
psychotic behavior is in January 1989, well beyond a year 
following the veteran's discharge from active duty.  
Consequently, presumptive service connection for any current 
psychosis under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 
is also not warranted.  

To establish service connection for a psychiatric disability 
in these circumstances, there must be competent (medical) 
evidence of a nexus between the current psychiatric 
disability and service/complaints noted therein.  
Significantly here there is conflicting evidence regarding a 
nexus between the veteran's current psychiatric disability 
and his service.  The Board attempted to reconcile the 
conflicting evidence by arranging for a VA psychiatric 
examination and an advisory opinion regarding nexus.  The 
veteran failed to report.  Regulation provides that when (as 
here) a veteran fails to report for an examination scheduled 
in connection with an original compensation claim, the claim 
will be decided based on the evidence of record. 38 C.F.R. § 
3.655.  

Essentially, there are two conflicting opinions in the matter 
of a nexus between the veteran's current schizoaffective 
disorder and his service, that of his private treating 
psychologist, and that of a VA consulting psychologist.  Both 
have doctorates in psychology (and apparently equivalent 
expertise).  While the treating psychologist may have some 
more familiarity with the veteran's current symptoms (and 
thus the nature and degree of current disability), those 
matter are not in dispute.  Both psychologists provided 
explanations for their opinions.  However, it appears that 
the VA consulting psychologist, who examined the veteran and 
provided the advisory opinion in September 2001, had better 
opportunity to review the accurate and complete record in 
this case, i.e., the veterans claims file, including his 
service medical records.  The veteran's treating psychologist 
(by his own statement) appears to have relied on "all the 
data we've collected over the years", which appears to 
reflect a more limited record.  Accordingly, conceding all 
other factors being equal, the VA consulting psychologist's 
opinion must be given greater probative weight.  As that 
psychologist opines that the veteran's currently diagnosed 
schizoaffective disorder is probably not related to service, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.  

The Board would be remiss were it not to add at this point 
that any further development to resolve the conflicting 
opinions noted above was precluded by the veteran's failure 
to cooperate.  The duty to assist a veteran in substantiating 
his claim is not a one-way street. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  He is advised that his claim may 
be reopened by submission of new and material evidence 
showing a nexus between his current psychiatric disability 
and his service or a service connected disability.  


ORDER

Service connection for a variously diagnosed psychiatric 
disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


